Citation Nr: 1215405	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  10-07 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a bilateral leg disability.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hypertension, claimed as high blood pressure.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for residuals of a back injury.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had National Guard service from November 1965 to January 1969 with a period of active duty training from February 1967 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  In August 2010, the Veteran testified at a videoconference hearing held in Wichita, Kansas before the undersigned Veterans Law Judge.  The transcript from that hearing has been associated with the claims file and has been reviewed.  

The issues of entitlement to service connection for pulmonary hypertension and heart problems have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See hearing transcript (Tr.) at page 13.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record reflects that a bilateral hip disability, to include right hip arthroplasty, was not present in service and is not related to an established event, injury, or disease during service.  

2.  The Veteran has not submitted or identified competent medical evidence of a left hip disability at any time during the pendency of the appeal.

3.  The Veteran has not submitted or identified competent medical evidence of a bilateral leg disability at any time during the pendency of the appeal.

4.  The preponderance of the competent medical and other evidence of record reflects that diabetes mellitus was not present in service; did not manifest within one year of his discharge from service and was not caused or aggravated by any service-connected disability. 

5.  The preponderance of the competent medical and other evidence of record reflects that hypertension was not present in service; did not manifest within one year of his discharge from service and was not caused or aggravated by any service-connected disability. 

6.  The Veteran has not submitted or identified competent medical evidence of erectile dysfunction at any time during the pendency of the appeal.

7.  A claim for entitlement to service connection for a back disability was denied by the Board in February 1990. 

8.  The evidence received since the February 1990 Board decision is new, but does not raise a reasonable possibility of substantiating the underlying claim for service connection for a back disability, and therefore is not material evidence.  


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  A bilateral leg disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

3.  Diabetes mellitus was not incurred in or aggravated by service; may not be presumed to have been incurred in service; and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

4.  Hypertension was not incurred in or aggravated by service; may not be presumed to have been incurred in service; and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

5.  Erectile dysfunction was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

6.  The February 1990 Board decision that denied service connection for a back disability is final; and new and material evidence has not been submitted since then to reopen this previously denied and unappealed claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1101 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in September 2008, the RO informed the Veteran of its duty to assist him in substantiating his service connection claims under the VCAA, and the effect of this duty upon these claims.  This letter also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  The September 2008 letter also informed the Veteran of what constituted new and material evidence to reopen the previously denied unappealed claim for service connection for a back disability.  He was informed that evidence is new if it is submitted to the VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  This correspondence also met the specificity required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised of the exact reason for the previous denial and the evidence needed to reopen the claim for service connection.  He has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the claims adjudicated herein.  Relevant in-service and post-service treatment reports are of record.  While VA did not provide the Veteran with examinations and/or did not obtain a medical opinion as to the origins of the claimed bilateral hip disability, bilateral leg disability, diabetes mellitus, hypertension, and erectile dysfunction, the Board finds that VA had no obligation to do so.  With regard to his claimed bilateral hip and leg disabilities and erectile dysfunction, the STRs and post service treatment records are negative for any diagnosis of the claimed disorders.  With regard to hypertension and diabetes mellitus, the STRs are silent for any related problems, and there is no persuasive competent and credible evidence of continuity or a link to service or a service-connected disability aside from the Veteran's own lay contentions.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is not required to accept a medical opinion that is based on the veteran's recitation of medical history); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).  

With regard to his back claim, VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, examinations are not required here, even under the low threshold of McLendon.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

II.  Law and Analysis 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2011).  Service connection for certain specified chronic diseases, such as diabetes mellitus and hypertension, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran is seeking service connection for a bilateral hip disability that he maintains is the result of an in-service injury.  At his August 2010 Board hearing, he related his account of a truck accident in service.  He testified that, during a training session he was involved in a 18-20 truck pile-up.  He indicated that with the exception of being given aspirin, he received very little treatment, but was placed on limited duty for several weeks.  Of record are several lay statements, from several fellow service members corroborating the Veteran's account of the in-service truck accident.  

The Veteran also testified that his hip injuries caused an altered gait pattern which has now resulted in bilateral leg pain.  He then testified his diabetes, diagnosed 17 years prior, and high blood are due to weight gain after years of physical inactivity as a result of his hip and leg disabilities.  His erectile dysfunction is a result of his diabetes and high blood pressure.  

Unfortunately, the Board is unable to attribute the post-service development of any of the Veteran's claimed disabilities to his military service.

Service treatment records (STRs) show the Veteran made no specific hip or leg complaints during service, and none are documented.  These records are also completely negative for complaints, findings, or treatment suggestive of diabetes mellitus, high blood pressure or erectile dysfunction.  At his separation physical in June 1967, given the opportunity to identify any history or symptoms associated with the claimed in-service truck accident, the Veteran did not report any pertinent complaints.  He specifically denied swollen/painful joints and a clinical evaluation of his musculoskeletal system was normal.  

The lack of evidence of in-service incurrence is not, however, the only shortcoming in these claims, as there are no medical records immediately subsequent to service that contain diagnoses of any pertinent disorders.  Although the Veteran has reported receiving treatment in the 1970s those records are unavailable.  See Tr. at page 5.  Instead, the first relevant medical evidence is a June 2004 radiology report which showed a normal left hip with no evidence of arthritis or fracture.  The right hip showed evidence of previous replacement surgery.  The earliest recorded medical history of diabetes mellitus and hypertension is in a September 2009 VA discharge summary.  The post-service evidence is otherwise negative for any mention of complaints, findings, or treatment suggestive of a bilateral leg disability or erectile dysfunction.

In this case, the evidence of record does not provide any medical basis for holding that the Veteran's current right hip arthroplasty, diabetes mellitus, or hypertension were incurred in service.  These claimed disabilities were not "noted" in service, but instead were shown many years after service with no competent evidence establishing that they are related to service.  That is to say, the Veteran has failed to show continuity of symptomatology during those intervening years after his service had ended before the manifestation of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage, supra.  Furthermore, since the initial diagnoses of diabetes and hypertension are documented more than 40 years after the Veteran's separation from service in 1967, it is impossible to grant service connection on the basis of the manifestation of a chronic disability within one year after separation from service.  38 C.F.R. §§ 3.307 and 3.309.  

The Board notes that the Veteran testified that his diabetes had its onset around 1995, almost 30 years after his service separation, but even that date leaves too significant a gap between service and the initial diagnosis.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the record is negative for medical opinions linking the right hip replacement, diabetes mellitus, and hypertension to service.  See Hickson, supra.  

With regard to the remaining claims of a left hip disability, bilateral leg disability, and erectile dysfunction, the primary impediment to a grant of service connection is the absence of medical evidence of current disabilities.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

While the Board does not dispute that the Veteran may experience some sort of pertinent symptomatology, the record is devoid of evidence suggesting that he has ever been seen or treated for a left hip disability, a bilateral leg disability or erectile dysfunction, either during service or after service separation.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  In other words, in the absence of clear diagnoses of a left hip disability, bilateral leg disability, or erectile dysfunction which is attributable to some identifiable disease or injury during service, an award of service connection is not warranted.  The Veteran has presented no competent medical evidence to the contrary.

The Board recognizes that the U.S. Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the greater weight of the competent and credible evidence indicates that at no time during the current appeal have diagnoses of a left hip disability, bilateral leg disability or erectile dysfunction been made.  Based on this evidentiary posture, service connection cannot be awarded.  

To the extent that the Veteran his claiming service connection for diabetes mellitus and hypertension on a secondary basis, the Board notes that he has essentially predicated these claims on establishing service connection for bilateral hip and bilateral leg disabilities.  However, service connection for these disabilities has been denied and is not otherwise in effect for any other disability. 

Because there is no predicate disability upon which secondary service connection may be granted, this argument does not provide a basis for a grant of service connection.  See 38 C.F.R. § 3.310 (2011); See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  Consequently, there is no legal basis to grant service connection for diabetes and hypertension on this basis.  As there is a lack of entitlement under the law, the application of the law to the facts is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law). 

In reaching these conclusions, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; the supportive written statements from family and friends; or his testimony given at a personal hearing in August 2010.  It appears that his primary assertion is that while on active duty he was involved in a truck accident and that he has current hip disabilities, leg disabilities, diabetes, hypertension, and erectile dysfunction that basically stem from this event.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disabilities are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

In other words, while the Veteran is competent to attest to an acute injury with resulting hip and leg pain, his opinion that his claimed disorders are the ultimate result of such injury, is outweighed by the evidence of record.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

The evidence of record establishes that the Veteran was involved in a truck accident during service.  His statements regarding this accident have been verified by several buddy statements and the Board finds his testimony regarding the initial incident to be credible.  However even accepting that the truck accident service occurred as alleged, there is no reason to doubt the accuracy of the service records, which document the Veteran's state of physical health during service and at separation from service.  These records do not reflect any reported medical history of complaints, treatment, or diagnosis of any pertinent injuries.  Moreover as noted previously at his separation physical, the Veteran was given the opportunity to identify any history or symptoms associated with claimed in-service truck accident, but did not report any pertinent complaints.  Therefore the Board finds it much more reasonable to conclude that any in-service injuries were temporary.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).

Accordingly, the preponderance of the evidence is against these claims and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  

III.  Law and Analysis for New and Material Evidence

The RO originally denied the claim of service connection for a back disability in February 1985 on the basis that it was not incurred during service.  The Board denied the claim in March 1986.  In a subsequent decision dated in February 1990, the Board affirmed the denial of service connection for a back disability.  The February 1990 Board decision is final.  38 C.F.R. § 20.1100 (2011).  

In August 2008, the Veteran filed an informal claim, seeking to reopen the matter.  Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and, before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

A previously and finally denied claim may be reopened by the submission of new and material evidence.  38 C.F.R. § 3.156(a) (2011).  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The RO's current denial in this case is predicated upon the fact that new and material evidence has not been submitted to reopen the claim.  Thus, any "new" evidence would have to contribute toward substantiating the contention that any current back disability was incurred in or aggravated by service.  

The evidence considered at the time of the February 1990 Board decision includes STRs, which are entirely negative for complaints, findings or treatment for back pain; supporting lay statements, from several fellow service members corroborating the Veteran's account of an in-service truck accident; supporting lay statements from individuals and family members corroborating the Veteran's account of having a continuity of back problems since service discharge; and testimony from a personal hearings held in July 1985 and May 1989.

The claims folder shows the initial evidence of back symptomatology in a June 1985 medical statement, 9 years after service discharge.  At that time a private medical provider noted that the Veteran had transitional vertebrae of the lumbosacral junction, which was congenital in nature.  

Also of record is an April 1989 opinion from a private medical provider noting treatment of the Veteran for low back discomfort and right sciatic pain since October 1988.  The examiner referred to X-ray findings of congenital malformation of the L5 vertebra, noting that people could go through life and not have any problems with such a condition, if they avoided trauma.  The examiner then opined that in the Veteran's case, the trauma that he sustained in the truck accident during service initiated his low back complaints.  He further opined that had it not been for that accident the Veteran may very well have gone through life without any incidence of low back pain.  

The relevant evidence that has been added to the file since February 1990 consists VA outpatient treatment records dated between 2007 and 2009, none of which provides new information about the Veteran's back disability.  These records consists primarily of a November 2007 CT scan of the lumbar spine which shows degenerative changes at several levels, but no disc pathology.  There also appeared to be four lumbar bodies with probable sacralized L5.  There is no suggestion in the record and certainly no etiological opinion suggesting that it is related to the Veteran's military service.  Thus, this report, although new, is not material in that it is cumulative of prior records, which reflect the Veteran has a current back disability and continues to receive treatment for it, on occasion.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are not material to the issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence).  

Consequently, the newly-received evidence is not pertinent to the question of whether the Veteran's current back disability is related to his military service, (which is the pivotal issue underlying the claim for service connection).  Rather the treatment records are cumulative of prior evidence, in that it shows only continued post-service treatment, but still provides no competent medical opinion relating the back disability to service.  Thus, it does not relate to unestablished facts needed to substantiate the claim and cannot raise a reasonable possibility of substantiating the issue.

Also of record is the Veteran's testimony from a Board hearing held in August 2010 during which he continued to assert that he sustained a back injury during service.  The Board acknowledges that he is competent to give evidence about what he sees and feels.  For example, he is competent to describe acute injuries or back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board is also aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  

However to the extent that the Veteran's testimony is in an attempt to establish service connection, the Board notes that such evidence essentially constitutes reiterations of his assertions which were advanced and addressed by the Board in February 1990, and, thus, cannot be considered "new" within the meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Consequently, because the newly-received testimony is not pertinent to the question of whether the Veteran's current back disability is related to his military service, it does not relate to an unestablished fact needed to substantiate the claim and cannot raise a reasonable possibility of substantiating the issue.  See Shade v. Shinseki, 24 Vet App 110 (2010).  

Thus, the Board concludes that new and material evidence has not been received sufficient to reopen the previously denied claim for service connection for a back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

Service connection for a bilateral hip disability is denied.

Service connection for a bilateral leg disability is denied.

Service connection for diabetes mellitus is denied.

Service connection for high blood pressure is denied.  

Service connection for erectile dysfunction is denied.

New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for a back disability is denied.  



REMAND

The Veteran seeks service connection for hearing loss and tinnitus that he claims are directly related to excessive noise exposure during military service.  

The Veteran's DD 214 indicates that he served as a light vehicle driver.  Therefore, his account of in-service noise exposure appears credible and consistent with the circumstances of his service.  See VBA Fast Letter 10-35 (September 2010).  Thus, the Board concedes the Veteran's exposure to noise in service.  

Of even more importance are the results of the Veteran's hearing test at separation in June 1967, which indicate that he may have suffered a deterioration in hearing sensitivity due to significant threshold shifts at each level.  The Board initially notes that prior to November 1967, audiometric examination findings were generally reported in ASA values in service department records.  In this case, the Board has taken into account the changes in the reported decibel threshold levels. Where applicable, these findings are converted to current ISO values.  Audiometric testing showed pure tone thresholds in the right ear were 20 (35), 30 (40), 30 (40), and 25 (30) decibels, respectively, at 500, 1,000, 2,000, and 4,000 Hertz (Hz).  The thresholds in the left ear at the same frequencies were 20 (35), 20 (30), 15 (35), and 15 (20) decibels, respectively.  

The Board notes that for VA purposes impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  As such, the Veteran appears to have met the VA standard for hearing loss at the time of his June 1967 separation examination. 

Further review of the claims folder indicates that the Veteran has not been afforded a VA examination.  There is a complete absence of evidence regarding his hearing acuity since service separation.  Therefore, based on the evidentiary posture as discussed herein, the Board believes that an audiological examination should be scheduled in order to determine whether he has a current chronic bilateral hearing loss disability and tinnitus, and whether it is related to his service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the examiner should be asked to provide an opinion as to whether the type, degree, and pattern of the Veteran's hearing loss is consistent with his conceded noise exposure during military service. 

The Board stresses that, because the Veteran is competent to report the onset of tinnitus in service (as this requires only personal knowledge and not medical expertise and as it comes to him through his senses), the examiner must acknowledge and discuss the Veteran's contention that he developed hearing loss and tinnitus during service and that he has experienced continued problems since that time.  Dalton supra.  That said, however, the Veteran's contentions regarding this symptom also must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to resultantly have probative value.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, ongoing pertinent treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder or Virtual VA folder) is dated in September 2009.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records, not already in the claims file, pertaining to treatment or evaluation of his hearing loss and tinnitus.  All pertinent records should be obtained and associated with the claims folder.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Then, accord the Veteran a VA audiological examination.  The claims folder must be made available to the examiner for review, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies, including audiological testing, should be performed, and the examiner should review the results of any testing prior to completing the report.  

The examiner should provide numeric interpretation of the audiogram conducted on examination and should set forth numeric values for the pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 3.385.  

The examiner should also convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison and discuss the June 1967 separation examination and indicate whether or not the Veteran met the VA standards for hearing loss at that time.  

The examiner also should take into consideration the Veteran's competent and credible statements regarding his in-service noise exposure, the onset of hearing loss and tinnitus, and continuity of hearing loss and tinnitus since service.  The examiner is asked to provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any current hearing loss and tinnitus diagnosed on examination is consistent with his active duty, or whether such a causal relationship is unlikely (i.e., a probability of less than 50 percent).  [Note: The Veteran's in-service noise exposure has been conceded.].  Any opinion provided should include discussion of specific evidence of record.  

The basis for the conclusions reached should be stated in full, and any opinion contrary to those already of record should be reconciled, to the extent possible.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the hearing loss and tinnitus claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran an appropriate supplemental statement of the case and give him an appropriate time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


